Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00264-CR

                                            Sheldon BARNES,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2021CR4518
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 25, 2021

DISMISSED FOR LACK OF JURISDICTION

           Appellant, who was indicted on two counts of criminal mischief, attempts to appeal the

trial court’s ruling that he is incompetent to stand trial. The challenged ruling is not appealable.

See TEX. CODE CRIM. PROC. ANN. art. 46B.011 (“Neither the state nor the defendant is entitled to

make an interlocutory appeal relating to a determination or ruling under Article 46B.005.”). 1 On

July 13, 2021, we ordered appellant to show cause in writing no later than July 30, 2021 why this



1
 A ruling under Article 46B.005 is a ruling regarding a defendant’s incompetency to stand trial. TEX. CODE CRIM.
PROC. ANN. art. 46B.005.
                                                                                  04-21-00264-CR


appeal should not be dismissed for lack of jurisdiction. Appellant has not responded. This appeal

is dismissed for lack of jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-